Citation Nr: 1445551	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  13-08 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from March 1942 to December 1945.  He died in February 2009.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The appellant testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in September 2014.  A copy of the hearing transcript is of record.

A portion of the claims file is contained in the Virtual VA system and Veterans Benefits Management System (VBMS).  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's death certificate establishes that he died in February 2009 from a subdural hemorrhage, which was due to a fall from standing height.

2.  At the time of his death, he was service connected for bilateral defective hearing, total, with tinnitus aura, rated as 100 percent disabling.  His condition was treated with a cochlear implant.

3.  Private treatment records dated April 2002 reflect complaints of unsteadiness, and additional records dated March 2005 show he fell and sustained a head injury with contusions and lacerations.  Lay statements dated November 2012 from the Veteran's acquaintances report a history of falls.  A September 2012 private medical opinion establishes that the Veteran had multiple falls due to his service-connected hearing deficit.

4.  The subdural hemorrhage which caused the Veteran's death resulted from a fall which is at least as likely as not etiologically related to his service-connected bilateral defective hearing, total, with tinnitus aura.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2013). 

ORDER

Service connection for the cause of the Veteran's death is granted.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


